Conviction for murder; punishment, four years in the penitentiary.
The trial term of the court below ended on the 14th day of *Page 80 
April, 1933. Thereafter appellant entered into an appeal bond, which is manifestly defective in two regards. The date of the appeal bond appears clearly to be the 17th of April, 1930. It appears to have been approved by the district judge before whom the case was tried on the 18th of April, 1933, but nowhere bears the approval of the sheriff of the county. Appeal bonds entered into after the adjournment of the trial term, must bear the approval both of the district judge before whom the case was tried and of the sheriff. Article 818, C. C. P. Manifestly a bond signed by the accused and his sureties three years before the case was tried would be erroneously dated.
Our attention is also attracted by the fact that the notice of appeal was entered on the docket of the court below, but does not seem to have been carried into the minutes. This is not sufficient, and such minute entry should be shown, if further action of this court, considering this appeal, is desired.
This court being without jurisdiction because of the defective appeal bond, the appeal is dismissed.
Dismissed.
               ON MOTION TO RE-INSTATE THE APPEAL.